DETAILED ACTION

Response to Amendment
1. 	The amendment filed 06/4/2021 has been entered.
	Claims 1 and 13 have been amended.
	Claim 18 has been cancelled.
	Claims 1-17, 19-21 and newly added claim 22 are pending. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (“Yang”) US PG-Pub 2019/0067089.
Yang discloses a method to process microelectronic workpieces, comprising: providing a substrate for a microelectronic workpiece having multiple layers (Figs. 1-3); opening vias (e.g. element 155, Figs. 1F and 3F) within the multiple layers, wherein the vias have side walls and comers; forming an atomic layer deposition (ALD) liner (e.g. element 210, ¶[0053]) on the side 
    Re claim 2, Yang discloses wherein the etching comprises a trench etch (Figs. 1H and 1I).    
Re claim 3, Yang discloses wherein the vias land on an etch stop layer (e.g. element 140) above a patterned metal layer (e.g. element 130, ¶¶[0022 and 0024]) within the multiple layers for the substrate.   
Re claim 4, Yang discloses wherein the patterned metal layer comprises metal contacts (e.g. element 230 ¶[0071]).    
Re claim 5, Yang discloses wherein the ALD liner comprises at least one of titanium nitride/titanium oxide (¶[0052]).    
Re claim 6, Yang discloses wherein the multiple layers comprise an organic layer (e.g. element 110/120, ¶¶[0019 and 0023]).   
 Re claim 7, Yang discloses wherein the ALD liner is formed over the organic layer (e.g. element 110/120, ¶¶[0019 and 0023]).      
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-7, 8-12, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu et al. (“Wu”) US PG-Pub 2016/0099174/Wu et al., US PG-Pub 2018/0374744 (“Wu ‘744”)..
 Re claim 8, Yang discloses the method to process microelectronic workpieces as recited in the claim. The difference between Yang and the present claim is the recited step of etching back the ALD layer.
Wu discloses removing the organic layer and etching back the ALD liner (e.g. element 902) to leave ALD pillars along the side walls of the vias (Fig .11). Similarly, Wu ‘744 discloses (see Fig. 9) removing the organic layer and etching back the ALD liner to leave ALD pillars along the side walls of the vias (Fig. 11).       
The teachings of Wu/ Wu ‘744 could be incorporated with the Yang reference which would result in the claimed invention of step of etching back the ALD liner to leave ALD pillars along the side walls of the vias. The motivation to combine the teachings of Wu/ Wu ‘744 would be to provide for a decreased width of a via hole (¶[0047] of Wu). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wu's teachings to arrive at the claimed invention.
Re claim 2, Wu ‘744 discloses wherein the etching comprises a trench etch (e.g. element 290C-290D, Fig. 1L).    

Re claim 4, Wu ‘744 discloses wherein the patterned metal layer comprises metal contacts ¶¶[0021 and 0024])
Re claim 5, Wu ‘744 discloses wherein the ALD liner comprises at least one of silicon nitride/silicon oxide (¶[0058]).    
Re claim 6, Wu ‘744 discloses wherein the multiple layers comprise an organic layer (e.g. element 150, ¶[0029]).   
 Re claim 7, Wu ‘744 discloses in Fig. 1J wherein the ALD liner is formed over the organic layer.   
 Re claim 9, Wu discloses wherein a height for the ALD pillars is controlled based upon at least one of a thickness for the organic layer or the etching back of the ALD liner (see Figs. 10 and 11 showing the selective removal of the upper portion of element 404 and leaving ALD pillars). Similarly, Wu ‘744 discloses wherein a height for the ALD pillars is controlled based upon at least one of a thickness for the organic layer or the etching back of the ALD liner (see Figs. 10 and 11 showing the selective removal of the upper portion of element 404 and leaving ALD pillars).   
  	Re claim 10, Wu discloses removing the ALD pillars after the etching (Fig. 13).    
Re claim 11, Wu discloses removing the organic layer prior to forming the ALD liner (see the selective removal of element 404 prior to forming the ALD liner 902 as shown Figs. 7-9). Similarly, Wu ‘744 discloses removing the organic layer prior to forming the ALD liner (see the selective removal of element 150 prior to forming the LD liner 300 as shown Figs. 1G-I). 

Re claim 14, Wu ‘744 discloses wherein the opening, forming, and etching are part of a back end of line (BEOL) etch process (¶[0013]).    
Re claim 15, Wu ‘744 discloses wherein the BEOL etch process comprises a dual Damascene etch process (¶[0073]).        
Re claim 16, Wu ‘744 discloses wherein the ALD liner protects one or more corner features within the vias (Fig. 1K, ¶[0056]).    
Re claim 17, Wu discloses wherein the opening comprises a fully self-aligned via (FSAV) process (¶[0053]).     
Re claim 19, Wu discloses wherein target via profiles are achieved using the ALD liner (¶[0053]).  
Re claim 20, Wu discloses wherein target critical dimensions (CDs) for the vias are achieved using the ALD liner (¶[0053]).  
Re claim 21, Wu discloses wherein self-aligned features of the vias are achieved using the ALD liner (¶[0053]).    
Re claim 22, Wu ‘744 discloses wherein the multiple layers are etched such that the vias extend down to the metal contacts (¶¶[0021 and 0024]).
Furthermore, the examiner notes that limitations of the form "… wherein … is achieved using ..." (claims 19-21) is considered a recitation of intended use. MPEP 2106.C states:
As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(B) "adapted to" or “adapted for" clauses, 
(C) "wherein" clauses, or 
(D) "whereby" clauses.

Accordingly, as no further positive process limitations have been claimed, Wu is sufficient to be used in the instant manner and anticipates the claims.
Allowable Subject Matter
8.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of removing the ALD liner after the etching and, after removing the ALD liner, further etching the multiple layers such that a plurality of trenches are formed in separate locations from the vias on the multiple layers as required in amended claim 13. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893